DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  
In claim 10 at line 9, “produce” should read “product”.
In claim 12 at line 9, “produce” should read “product”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (U.S. Patent Application Pub. No. 2020/0051235), hereinafter Majumdar, in view of Nakahira et al. (JP2012142299A, the attached English language translation is used as the Official English language translation of this JP document), hereinafter Nakahira.

However, Majumdar did not explicitly disclose wherein the image of the semiconductor product was generated by radiating charged particles onto the semiconductor product.
Nakahira teaches wherein the image of the semiconductor product was generated by radiating charged particles onto the semiconductor product (image acquired by scanning a sample surface using charged particles such as scanning electron microscope (SEM), Page 1/9, Paragraph 2; Page 2/9, lines 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Majumdar’s method using Nakahira’s teachings by including scanning electron microscope (SEM) to Majumdar’s image acquiring system in order to improve the image quality of semiconductor product (Nakahira, Page 2/9, Paragraph 1, lines 1-2).



Regarding claim 3, the combination of Majumdar in view of Nakahira teaches the method of claim 1, wherein: the image of the semiconductor product comprises an error-reduced image of the structure in the semiconductor product (Nakahira, restored images [error-reduced image] are obtained by performing image restoration on the captured images with degraded resolution, Page 2/9, Paragraphs 2 and 7); and 20in the error-reduced image of the structure in the semiconductor product, error components created due to the charged particles are reduced compared to an image of the structure which comprises error components created due to the charged particles (Nakahira, performing image restoration using a degradation function corresponding to each resolution degradation factor such as the diffusion of charged particle beam to reduce the resolution degradation due to each phenomenon, page 3/9, Paragraph 7; Nakahira, Page 5/9, Paragraph 7; Nakahira, Page 6/9, Paragraphs 2 and 6).

Regarding claim 4, the combination of Majumdar in view of Nakahira teaches the method of claim 3, wherein the machine-learning-based method determines the 25size parameter of the structure in the semiconductor product directly from the image of the semiconductor product (Majumdar, predictive models predicts metrology parameters of the given wafer lot, 

Regarding claim 5, the combination of Majumdar in view of Nakahira teaches the method of claim 2, wherein the machine-learning-based method determines the size parameter of the structure in the semiconductor product directly from the image of the 30semiconductor product (Majumdar, predictive models predicts metrology parameters of the given wafer lot, e.g., thickness and critical dimensions data based on image data for a given wafer lot, Paragraph 0028, lines 6-18; Majumdar, Paragraph 0034, lines 1-11).

Regarding claim 6, the combination of Majumdar in view of Nakahira teaches the method of claim 1, wherein the machine-learning-based method determines the size parameter of the structure in the semiconductor product directly from the image of the semiconductor product (Majumdar, predictive models predicts metrology parameters of the given wafer lot, e.g., thickness and critical dimensions data based on image data for a given wafer lot, Paragraph 0028, lines 6-18; Majumdar, Paragraph 0034, lines 1-11).

Regarding claim 9, the combination of Majumdar in view of Nakahira teaches the method of claim 1, wherein the size parameter of the structure in the semiconductor product 

Regarding claim 10, the combination of Majumdar in view of Nakahira teaches the method of claim 1, wherein: the training images comprise recorded images of the structure in the semiconductor product in which at least one variable is known as a desired output parameter of the 30machine-learning-based method in the untrained state (Majumdar, predictive models trained based on image data from imager system and measured metrology data from metrology equipment for wafer lots by utilizing machine learning system, Paragraph 0034, lines 1-11; Majumdar, Fig. 2, Paragraph 0038, lines 1-12; Majumdar, Paragraph 0049, lines 1-12; Majumdar, Paragraph 50, lines 1-11); and 18Attorney Docket No.: 48166-0011001 / 34143USthe at least one variable comprises at least one member selected from the group consisting of: a magnitude of the size parameter (Majumdar, metrology data includes thickness and critical dimensions data of wafer lot [size parameter], Paragraph 0034, lines 10-11); the structure in the semiconductor product; and an error-reduced image of the structure in the semiconductor product, in which error components due to the charged particles are reduced compared with an original 5image of the structure in the semiconductor produce which comprises error components due to the charged particles.



Regarding claim 16, the combination of Majumdar in view of Nakahira teaches the method of claim 1, wherein the machine-learning-based method comprises an artificial neural network (Majumdar, machine learning techniques utilized by prediction system include neural network, deep learning, or other type of machine learning, Paragraph 0049).

Regarding claim 17, the combination of Majumdar in view of Nakahira teaches the method of claim 16, wherein the machine-learning-based method determines 5the size parameter of the structure in the semiconductor product directly from the image of the semiconductor product (Majumdar, predictive models predicts metrology parameters of the given wafer lot, e.g., thickness and critical dimensions data based on image data for a given wafer lot, Paragraph 0028, lines 6-18; Majumdar, Paragraph 0034, lines 1-11).

Regarding claim 18, the combination of Majumdar in view of Nakahira teaches the method of claim 1, further comprising radiating charged particles onto the semiconductor product to generate the image of the semiconductor product (Nakahira, image acquired by 

Regarding claim 19, the combination of Majumdar in view of Nakahira teaches one or more machine-readable hardware storage devices comprising instructions that are executable by one or more processing devices to perform operations comprising the method of claim 1 (Majumdar, computing devices comprising a processor, a memory, a storage device, etc. to implement the prediction system, where the processor includes hardware for executing instructions and the storage device includes storage for storing data or instructions, Fig. 9, Paragraphs 0073-0074 and 0076).

Regarding claim 20, the combination of Majumdar in view of Nakahira teaches a system comprising: one or more processing devices; and one or more machine-readable hardware storage devices comprising instructions that are executable by the one or more processing devices to perform the method of claim 1 (Majumdar, computing devices comprising a processor, a memory, a storage device, etc. to implement the prediction system, where the processor includes hardware for executing instructions and the storage device includes storage for storing data or instructions, Fig. 9, Paragraphs 0073-0074 and 0076).

Claims 7, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Nakahira, further in view of Chaudhary et al. (Narendra Chaudhary, Serap A. Savari, S. S. Yeddulapalli, "Automated rough line-edge estimation from SEM images using deep .
Regarding claim 7, the combination of Majumdar in view of Nakahira teaches the method of claim 1, but did not explicitly disclose wherein: from the image of the semiconductor product, the machine-learning-based method determines the structure in the semiconductor, which is substantially independent of the charged particles; and the size parameter is determined on the basis of the structure in the semiconductor 10product.
Chaudhary1 teaches wherein: from the image of the semiconductor product, the machine-learning-based method determines the structure in the semiconductor, which is substantially independent of the charged particles (line edges predicted from noisy SEM images using neural network EDGENet, Page 4/12, Section 2.1 – EDGENet, Paragraph 1); and the size parameter is determined on the basis of the structure in the semiconductor 10product (line edge roughness (LER) and line width roughness (LWR) estimated from the line edges predicted by EDGENet, Table 1, Fig. 4, Page 6/12, Paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira, using Chaudhary1’s teachings by including the estimation of line edge roughness and line width roughness to Majumdar’s [as modified by Nakahira] metrology data prediction system in order to improve the image analysis and evaluation on semiconductor product (Chaudhary1, EDGENet provides excellent measurement accuracy for learning edge geometries, Page 1/12, Section 1-Introduction, Paragraph 1, Page 2/12, Paragraph 1).

Regarding claim 12, the combination of Majumdar in view of Nakahira teaches the method of claim 1, wherein: the training images comprise recorded images of the structure in the semiconductor product in which at least one variable is known as a desired output parameter of the 30machine-learning-based method in the untrained state (Majumdar, predictive models trained based on image data from imager system and measured metrology data from metrology equipment for wafer lots by utilizing machine learning system, Paragraph 0034, lines 1-11; Majumdar, Fig. 2, Paragraph 0038, lines 1-12; Majumdar, Paragraph 0049, lines 1-12; Majumdar, Paragraph 50, lines 1-11); and 18Attorney Docket No.: 48166-0011001 / 34143USthe at least one variable comprises at least one member selected from the group consisting of: a magnitude of the size parameter (Majumdar, metrology data includes thickness and critical dimensions data of wafer lot [size parameter], Paragraph 0034, lines 10-11); the structure in the semiconductor product; and an error-reduced image of the structure in the semiconductor product, in which error components due to the charged particles are reduced compared with an original 5image of the structure in the semiconductor produce which comprises error components due to the charged particles. However, the combination of Majumdar in view of Nakahira fails to disclose simulated images. 
Chaudhary1 teaches wherein: the training images comprise simulated images of the semiconductor structure in which at least one of the variable is known as a desired output parameter of the machine-learning-based method in the untrained state (Chaudhary1, training set consisting of simulated noisy SEM images and edge arrays [output parameter], Page 5/12, Section 3 – Simulation and Training Dataset, Page 6/12, Paragraph 1); and  15the at least one variable comprises at least one member selected from the group consisting of: a magnitude of the size parameter; the structure in the semiconductor product (Chaudhary1, line edges predicted from noisy SEM images using neural network EDGENet, Page 4/12, Section 2.1 – EDGENet, Paragraph 1); and an error-reduced image of the structure in the semiconductor product, in which error components due to the charged particles are reduced compared to an image which is an error-containing image of the structure in the semiconductor produce which 20comprises error components due to the charged particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira, using Chaudhary1’s teachings by including the simulated images to Majumdar’s [as modified by Nakahira] training data in order to improve the learning of the predictive models (Chaudhary1, the estimates of the LER and LWR from the simulated test SEM images close to the true LER and LWR, Page 6/12, Paragraph 2).

Regarding claim 15, the combination of Majumdar and Nakahira in view of Chaudhary1 teaches the method of claim 12, wherein training the machine-learning-based method in the untrained state comprises solving a regression problem (Chaudhary1, mean squared error (MSE) or mean absolute error (MAE) used as criteria to optimize the deep learning neural network and solve a regression problem such that the output is close to the expected value, Page 3/12, Section 2 – Deep Convolutional Neural Network).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Nakahira, further in view of Chaudhary et al. (Narendra Chaudhary, Serap A. Savari, S. S. Yeddulapalli, "Deep supervised learning to estimate true rough line images from SEM images," Proc. SPIE 10775, 34th European Mask and Lithography Conference, 107750R (19 September 2018), doi: 10.1117/12.2324341), hereinafter Chaudhary2.
Regarding claim 8, the combination of Majumdar in view of Nakahira teaches the method of claim 1, wherein: from the image of the semiconductor product, the image restoration method determines an error-reduced image of the structure in the semiconductor product (Nakahira, restored images [error-reduced image] are obtained by performing image restoration on the captured images with degraded resolution, Page 2/9, Paragraphs 2 and 7);  15error components in the error-reduced image due to the charged particles are reduced compared to the image of the semiconductor product (Nakahira, performing image restoration using a degradation function corresponding to each resolution degradation factor such as the diffusion of charged particle beam to reduce the resolution degradation due to each phenomenon, page 3/9, Paragraph 7; Nakahira, Page 5/9, Paragraph 7; Nakahira, Page 6/9, Paragraphs 2 and 6); and the size parameter of the structure in the semiconductor product is calculated on the basis of the error-reduced image (Majumdar, predictive models predicts metrology parameters of the given wafer lot, e.g., thickness and critical dimensions data [size parameter] based on image data for a given wafer lot, Paragraph 0028, lines 6-18; Paragraph 0034, lines 1-11; Nakahira, restored images [error-reduced image] are obtained by performing image restoration on the captured images with degraded resolution, Page 2/9, Paragraphs 2 and 7; Majumdar as modified by Nakahira teaches predicting size parameter based on error-
Chaudhary2 discloses from the image of the semiconductor product, the machine-learning-based method determines an error-reduced image of the structure in the semiconductor product (deep neural network SEMNet used to estimate denoised rough line images [error-reduced image] from noisy SEM images, Page 5/12, Paragraph 4; S/N improved after denoising SEM images, Page 9/12, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira, using Chaudhary2’s teachings by including deep neural network SEMNet to Majumdar’s [as modified by Nakahira] image restoration process in order to improve the image quality of semiconductor product and further improve the prediction of metrology data (Chaudhary2, SEMNet attains the best performance compared to other denoisers and produces an output close to the true edge geometry, Page 7/12, Paragraph 4, Page 9/12, Table 1).


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Nakahira and Chaudhary1, further in view of Bhaskar et al. (KR20180095708, the attached English language translation is used as the Official English language translation of this KR document), hereinafter Bhaskar.

Bhaskar teaches wherein the simulated images are determined with the aid of a Markov Chain Monte Carlo method (learning-based model to generate simulated images including non-parametric approach using Markov Chain Monte Carlo, Page 10/22, Paragraph 5, Page 14/22, Paragraphs 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira and Chaudhary1, using Bhaskar’s teachings by including the Markov Chain Monte Carlo method to Majumdar’s [as modified by Nakahira and Chaudhary1] simulated data generation in order to increase the training data set and improve the learning of the predictive models (Bhaskar, Page 10/22, Paragraph 5, Page 14/22, Paragraphs 3-5).

Regarding claim 14, the combination of Majumdar and Nakahira in view of Chaudhary1, further in view of Bhaskar teaches the method of claim 13, wherein training the machine-learning-based method in the untrained state comprises solving a regression problem (Chaudhary1, mean squared error (MSE) or mean absolute error (MAE) used as criteria to optimize the deep learning neural network and solve a regression problem such that the output is close to the expected value, Page 3/12, Section 2 – Deep Convolutional Neural Network).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Subramanian et al. (U.S. Patent Application Pub. No. 2020/0005422) teaches a method to detect defects in an object using a machine learning system trained on a plurality of images of the objects being inspected.  Liao et al. (U.S. Patent No. 8,712,184) teaches a method for filtering noise in an image scanned by charged particles which filter noises for different type pixel groups in the image by a corresponding noise model to obtain a scanned image with better quality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/X.Z./Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661